NO. 07-03-0346-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 OCTOBER 7, 2005
                          ______________________________

                         VERNON R. YOUNG, JR., APPELLANT

                                             V.

                             LEWIS QUALLS, APPELLEE
                        _________________________________

            FROM THE 217TH DISTRICT COURT OF ANGELINA COUNTY;

              NO. 31,681-98-12; HONORABLE DAVID WILSON, JUDGE
                       _______________________________

Before REAVIS and CAMPBELL, JJ.1


                                ORDER ON REMITTITUR


       Lewis Qualls has filed a remittitur of $87,784.50, conforming to the suggestion in our

opinion of September 16, 2005. Accordingly, that portion of the trial court judgment

providing that Lewis Qualls recover from Vernon R. Young, Jr. the principal amount of

$142,550.00 is reformed to provide that Lewis Qualls recover from Vernon R. Young, Jr.

the principal amount of Fifty-Four Thousand, Seven Hundred Fifty-One and 50/100 dollars

($54,751.50), and that portion of the trial court judgment providing prejudgment interest is



       1
        Former Chief Justice Phil Johnson was on the panel that heard oral argument. He
did not participate in the decision. Tex. R. App. P. 41.1(b).
reformed to provide for prejudgment interest on the principal amount through April 14, 2003

of Twenty-Three Thousand, Five Hundred Five and 64/100 dollars ($23,505.64). Except

as reformed herein, the trial court judgment is affirmed.




                                          James T. Campbell
                                              Justice




                                             2